EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 CALGARY, ALBERTA – MARCH 8, 2012 – FOR IMMEDIATE RELEASE Commenting on fourth quarter and year end results, Canadian Natural’s Chairman, Allan Markin stated, “In Q4/11 we drilled a record number of crude oil wells and achieved record quarterly production of over 657,000 BOE/d. We increased our barrel of oil equivalent reserves on a Company Gross proved plus probable basis by 9% to 7.54 billion barrels, replacing 390% of our 2011 production. Our vast, diverse asset base continues to grow economically and will provide value and upside to shareholders for years to come.” John Langille, Vice-Chairman of Canadian Natural continued, “In Q4/11 we generated record cash flow from operations of approximately $2.2 billion representing an increase of 31% from Q4/10. We exited 2011 with improved balance sheet metrics, increased financial liquidity and a strengthened ability to create value for our shareholders through the development of our diverse asset base. This strong financial position contributed to the Company's decision to increase the quarterly dividend to $0.105 per common share, an approximate 17% increase over 2010 representing the twelfth consecutive year of increases for the Company." Steve Laut, President of Canadian Natural concluded, "Canadian Natural's well balanced and diverse asset base, in combination with our ability to optimize capital allocation to maximize value, sets us apart from our peers. Canadian Natural's diverse production base allows us to withstand swings in commodity pricing and occasional production outages, while maintaining a strong balance sheet and ensuring cost effective development of our vast asset base. Although the current Horizon outage is significant for our oil sands mining area, on a company basis, the outage impacts full year production by less than 2%, highlighting the soundness of our strategy and the strength of our asset base. The start up of Horizon is tracking to our original schedule of mid to late March and with our third Ore Preparation Plant ready for operations, we expect steady reliable production from Horizon going forward." QUARTERLY HIGHLIGHTS Three Months Ended Year Ended ($ Millions, except per common share amounts) Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Net earnings (loss) $ $ $ ) $ $ Per common share - basic $ $ $ ) $ $ - diluted $ $ $ ) $ $ Adjusted net earnings from operations (1) $ Per common share - basic $ - diluted $ Cash flow from operations (2) $ Per common share - basic $ - diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet of natural gas to one barrel of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. Fourth Quarter § Average Q4/11 production growth over Q4/10 was driven by: — Primary heavy crude oil production increased approximately 20% — North America light crude oil and NGL production increased approximately 19% — Horizon synthetic crude oil (“SCO”) production increased approximately 11% — Pelican Lake crude oil production increased approximately 7% § Canadian Natural (“the Company”) achieved record total crude oil and NGLs production of 444,286 bbl/d for Q4/11. Q4/11 crude oil production volumes increased 1% from Q4/10 and 10% from Q3/11 as a result of increased production from Horizon, the impact of record primary heavy crude oil and light crude oil drilling programs offset by the timing of steaming cycles in Bitumen (“thermal in situ”). § Total natural gas production for Q4/11 was 1,280 MMcf/d. Q4/11 natural gas production volumes increased 2% over Q4/10 and Q3/11. The increase in production reflects the impact of natural gas producing properties acquired during 2011 and strong performance from the Company’s natural gas drilling program. 2 Canadian Natural Resources Limited § Canadian Natural generated record quarterly cash flow from operations of $2.16 billion representing an increase of 31% from Q4/10 and an increase of 22% from Q3/11. The increase in cash flow from Q4/10 was primarily related to higher North America crude oil and NGL sales volumes and higher crude oil and NGL netbacks. The increase in cash flow from Q3/11 was primarily a result of increased production from Horizon. § Adjusted net earnings from operations for Q4/11 was $972 million, compared to adjusted net earnings of $585 million in Q4/10 and $719 million in Q3/11. Changes in adjusted net earnings reflect the changes in cash flow from operations. § The Company has finalized its Horizon coker fire business interruption insurance claim for $333 million and its property damage insurance claim for $393 million for a total of $726 million. To date, the Company has received total combined insurance proceeds of approximately $400 million, and expects to receive the remaining balance by the end of Q1/12. Annual § Total crude oil and NGLs production for the year averaged 389,053 bbl/d representing a decrease of 8% from 2010. Increased production from primary heavy crude oil, thermal in situ and light crude oil and NGL was more than offset by reduced production from Horizon and the Company’s international operations. § Total natural gas production for the year averaged 1,257 MMcf/d representing an increase of 1% from 2010. The increase in production was a result of natural gas producing properties acquired in 2010 and 2011 and strong results from a modest, liquids rich drilling program offset by expected production declines. The acquired properties provide opportunities to lower operating costs and capture synergies with existing infrastructure. Canadian Natural drilled 86 net natural gas wells in 2011, a reduction of 12% from 2010 reflecting the Company’s strategic decision to allocate capital to higher return crude oil projects. § Cash flow from operations was approximately $6.5 billion in 2011 compared to approximately $6.3 billion in 2010. The increase in cash flow was primarily a result of higher crude oil and NGL netbacks and higher North America exploration and production crude oil and NGL sales volumes offset by reduced production from Horizon. § Adjusted net earnings from operations in 2011 increased to $2.5 billion compared to $2.4 billion in 2010. Changes in adjusted net earnings reflect the changes in cash flow from operations. § Canadian Natural’s crude oil and natural gas reserves were reviewed and evaluated by independent qualified reserves evaluators. The following are highlights based on the Company’s gross reserves using forecast prices and costs as at December 31, 2011: — Company Gross proved crude oil, SCO, bitumen and NGL reserves increased 8% to 4.09 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.45 Tcf. Total proved reserves increased 7% to 4.83 billion BOE. — Company Gross proved plus probable crude oil, SCO, bitumen and NGL reserves increased 10% to 6.52 billion barrels. Company Gross proved plus probable natural gas reserves increased 6% to 6.10 Tcf. Total proved plus probable reserves increased 9% to 7.54 billion BOE. — Company Gross proved reserve additions, including acquisitions, were 437 million barrels of crude oil, SCO, bitumen and NGL and 644 billion cubic feet of natural gas for 545 million BOE. The total proved reserve replacement ratio was 249%. The total proved reserve life index is 21.4 years. — Company Gross proved plus probable reserve additions, including acquisitions, were 722 million barrels of crude oil, bitumen, SCO and NGL and 793 billion cubic feet of natural gas for 855 million BOE. The total proved plus probable reserve replacement ratio was 390%. The total proved plus probable reserve life index is 33.3 years. — Proved undeveloped crude oil, SCO, bitumen and NGL reserves accounted for 29% of the corporate total proved reserves and proved undeveloped natural gas reserves accounted for 4% of the corporate total proved reserves. § Total net exploration and production reserve replacement expenditures totaled approximately $5.0 billion in 2011, including acquisitions and excluding Horizon. Horizon project capital (including capitalized interest, share-based compensation and other) totaled approximately $530 million and sustaining and turnaround capital totaled approximately $250 million. Canadian Natural Resources Limited 3 Operational and Financial § Primary heavy crude oil operations achieved record quarterly production in Q4/11 of approximately 111,500 bbl/d which contributed to 11% average annual production growth over 2010. Canadian Natural executed a record drilling program, drilling 783 net primary heavy crude oil wells in 2011. The Company exited December 2011 with production over 115,000 bbl/d representing an increase of approximately 19% compared to the first quarter of 2011. § Thermal in situ production achieved 9% growth in 2011 over 2010 through the optimization of steaming techniques and the development of low cost pads at Primrose, Canadian Natural’s cyclic steam stimulation project. The Company targets to increase production by another 9% in 2012. § Construction at the Kirby South Phase 1 project remains on cost and on schedule with first steam in targeted for late 2013. During Q4/11 drilling has been completed on the second of seven pads and has commenced on the third pad with wells confirming geological expectations. § The application for regulatory approval for Kirby North Phase 1 was submitted in Q4/11 and the application for Grouse was submitted in Q1/12. § At Pelican Lake, results of the world class polymer flood continue to be positive. As expected the polymer flood delivered a 15% increase in Company Gross crude oil proved reserves over 2010 as a result of optimized well configurations and injection strategies. § SCO production at the Horizon Oil Sands averaged approximately 103,000 bbl/d in Q4/11, an 11% increase over Q4/10. Production averaged approximately 81,000 bbl/d in January 2012. On February 5, 2012 production was fully suspended for unplanned maintenance on the Fractionating Unit, with full production of SCO targeted to resume in mid to late March. Cost estimates for the repairs are expected to be approximately $35 million. § Commissioning of the third Ore Preparation Plant (“OPP”) and associated hydro-transport unit began in late Q4/11. In January 2012 the third OPP and associated hydro-transport unit were turned over to operations for startup. The third OPP will increase production reliability and result in higher plant uptime going forward at Horizon. § Canadian Natural’s commodity hedging program protects investment returns, ensures ongoing balance sheet strength and supports the Company’s cash flow for its capital expenditures programs. The Company has hedged approximately 40% of its forecasted 2012 crude oil volumes through a combination of puts and collars. § Canadian Natural has increased its cash dividend on common shares for the twelfth year in a row. In 2012, the quarterly dividend on common shares will increase by approximately 17% from $0.09 to $0.105 per common share, payable April 1, 2012. The dividend increase represents a 21% Compound Annual Growth Rate (“CAGR”) since the Company first paid a dividend in 2001. 4 Canadian Natural Resources Limited OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where it can own a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning associated infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Further, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, thermal in situ (Bitumen), SCO, (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Activity by core region Net unproved properties as at Dec 31, 2011 (thousands of net acres)(1) Drilling activity year ended Dec 31, 2011 (net wells)(2) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Bitumen (“Thermal In Situ”) Oil Sands Oil Sands Mining and Upgrading 59 North Sea Offshore Africa Unproved land refers to a property or part of a property to which no reserves have been specifically attributed. Drilling activity includes stratigraphic test and service wells. Canadian Natural Resources Limited 5 Drilling activity (number of wells) Year Ended Dec 31 Gross Net Gross Net Crude oil Natural gas 83 92 Dry 49 48 38 33 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 96% 97% North America Exploration and Production North America natural gas Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Natural gas production (MMcf/d) Net wells targeting natural gas 29 21 19 86 98 Net successful wells drilled 27 21 18 83 92 Success rate 93% 100% 95% 97% 94% § North America natural gas production for the year averaged 1,231 MMcf/d representing an increase of 1% from 2010. The increase in production was a result of natural gas producing properties acquired in 2010 and 2011 and strong results from a modest, liquids rich drilling program offset by natural declines. The acquired properties provided opportunities to lower operating costs and capture synergies with existing infrastructure. Canadian Natural drilled 86 net natural gas wells in 2011, a reduction of 12% from 2010 reflecting the Company’s strategic decision to allocate capital to higher return crude oil projects. § North America natural gas production for Q4/11 was 1,255 MMcf/d. Q4/11 natural gas production volumes increased 3% from Q4/10 and 2% from Q3/11. The increase in production reflects the impact of natural gas producing properties acquired during 2011 and strong performance from the Company’s natural gas drilling program. § Septimus continues to exceed expectations. In 2011, Canadian Natural drilled 13 net wells and completed a tie-in to a deep cut gas facility to increase liquid recoveries. In 2012, the Company plans to expand the plant at Septimus to 120 MMcf/d yielding approximately 10,000 bbl/d of liquids and targets to drill 17 net wells to maximize facility utilization. § Reflecting Canadian Natural’s responsible and flexible allocation of capital, the Company has reduced its natural gas capital expenditures for 2012 by $170 million. This reduction in capital spending will reduce natural gas production by approximately 20 MMcf/d and 460 bbl/d of liquids in 2012. 6 Canadian Natural Resources Limited North America crude oil and NGLs Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 96% 97% 98% 96% 97% § North America crude oil and NGLs production for the year averaged 295,618 bbl/d representing an increase of 9% from 2010. The increase in production was a result of record drilling programs in primary heavy and light crude oil, optimized steam techniques and the development ofnew low cost pads at Primrose. § North America crude oil and NGLs production for Q4/11 was 291,839 bbl/d. Q4/11 crude oil and NGLs production volumes increased 2% from Q4/10 and decreased 4% from Q3/11. The decrease in production from Q3/11 was primarily due to the timing of steaming cycles in thermal in situ partially offset by record quarterly production in primary heavy crude oil. § Primary heavy crude oil operations achieved record quarterly production in Q4/11 of approximately 111,500 bbl/d which contributed to 11% average annual production growth over 2010. Canadian Natural executed a record drilling program, drilling 783 net primary heavy crude oil wells in 2011. The Company exited December 2011 with production over 115,000 bbl/d representing an increase of approximately 19% compared to the first quarter of 2011. Primary heavy crude oil continues to provide one of the highest return on capital projects in the Company’s portfolio and excellent short term growth to complement longer term projects. § Thermal in situ production achieved 9% growth in 2011 over 2010 through the optimization of steaming techniques and the development of low cost pads at Primrose, Canadian Natural’s cyclic steam stimulation project. The Company targets to increase production by another 9% in 2012. § Canadian Natural has a robust portfolio of steam assisted gravity drainage (“SAGD”) projects with the potential to grow thermal in situ production to approximately 480,000 bbl/d of capacity. Each project will be used as a template for the projects that follow, allowing the Company to continually refine development and optimize the performance of future projects. The Company targets to add 40,000 to 60,000 bbl/d of production every two to three years through the development of these projects. — Construction at the Kirby South Phase 1 project remains on cost and on schedule with first steam in targeted for late 2013. Drilling has been completed on the second of seven pads and has commenced on the third pad with wells confirming geological expectations. — The application for regulatory approval for Kirby North Phase 1 was submitted in Q4/11 and the application for Grouse was submitted in Q1/12. — Canadian Natural has an active stratigraphic (“strat”) test well drilling program to delineate the reservoir characteristics for future projects. The Company targets to drill over 400 strat wells in 2012. § At Pelican Lake, results of the world class polymer flood continue to be positive. As expected the polymer flood delivered a 15% increase in gross crude oil proved reserves over 2010 as a result of optimized well configurations and injection strategies. § North America light crude oil production increased 10% in 2011 over 2010 on the back of a record drilling program. In 2012, Canadian Natural targets to drill 134 net light crude oil wells including nine new pool developments. § Planned drilling activity for 2012 includes 159 net thermal in situ wells and 956 net crude oil wells, excluding strat test and service wells. Canadian Natural Resources Limited 7 International Exploration and Production Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 6 5 9 7 10 Offshore Africa 19 21 20 19 16 Net wells targeting crude oil Net successful wells drilled Success rate 0% 0% 100% 0% 100% § North Sea crude oil production averaged 26,769 bbl/d during Q4/11 representing a decrease of 16% compared to Q4/10 and an increase of 2% compared to Q3/11. The decrease from Q4/10 was a result of scheduled turnarounds and natural field declines. § On December 8, 2011, the Banff floating production, storage and offloading vessel (“FPSO”) and subsea infrastructure suffered damage from severe storm conditions. The FPSO has been removed from the field and the extent of the damage including associated costs is being assessed. The resulting effect on 2012 production is approximately 3,500 bbl/d and is reflected in the Company’s updated guidance. The incident is an insurable event for both property damage and profit-based business interruption insurance. § In 2011 the UK government implemented a tax increase in the North Sea that resulted in a 24% reduction in the UK North Sea after-tax profits. As a result the Company has curtailed much of the long term volume adding investment in the North Sea. The Company will continue to high grade all North Sea prospects for potential future development opportunities. § Production in Offshore Africa averaged 22,726 bbl/d during Q4/11 representing a decrease of 18% compared to Q4/10 and an increase of 1% compared to Q3/11. The decrease from Q4/10 was a result of natural field declines and lower production entitlements following the payout of the Baobab Field in May 2011. Infill drilling at the Espoir Field is targeted to begin in late 2012, targeting additional production of 6,500 BOE per day at the completion of this drilling program. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Synthetic crude oil production (bbl/d) § SCO production at the Horizon Oil Sands averaged approximately 103,000 bbl/d in Q4/11, an 11% increase over Q4/10. Production averaged approximately 81,000 bbl/d in January 2012. On February 5, 2012 production was fully suspended for unplanned maintenance on the Fractionating Unit, with full production of SCO targeted to resume in mid to late March. Cost estimates for the repairs are expected to be approximately $35 million. § Commissioning of the third OPP and associated hydro-transport unit began in late Q4/11. In January 2012 the third OPP and associated hydro-transport unit were turned over to operations for startup. The third OPP will increase production reliability and result in higher plant uptime going forward at Horizon. § Horizon expansion activities continue to progress on track and are at or below cost estimates. Lump sum contracts for the Gasoil Hydrotreater, Froth Treatment and Hydrogen Plant have been awarded and will enhance cost certainty going forward. 8 Canadian Natural Resources Limited MARKETING Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs pricing WTI benchmark price (US$/bbl) (1) $ Western Canadian Select blend differential from WTI (%) 11% 20% 21% 18% 18% SCO price (US$/bbl) (2) $ Average realized pricing before risk management (C$/bbl) (3) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/Mcf) $ West Texas Intermediate (“WTI”). Synthetic crude oil (“SCO”). Excludes SCO. § In Q4/11, WTI pricing increased by 5% from Q3/11 partially due to the announcement of the Seaway pipeline reversal from Cushing, Oklahoma to the US Gulf Coast where a large concentration of heavy crude oil refineries exist, offset by the relative strengthening of the US dollar. § The Western Canadian Select (“WCS”) heavy crude oil differential as a percent of WTI averaged 11% in Q4/11. The WCS heavy differential narrowed in Q4/11 from Q3/11 as a result of increased heavy crude oil conversion capacity from key refineries in Petroleum Administration for Defence Districts II (“PADD II”). § In 2011, the Company contributed approximately 162,000 bbl/d of its heavy crude oil streams to the WCS blend. Canadian Natural is the largest contributor accounting for 55% of the WCS blend. REDWATER UPGRADING AND REFINING § In Q1/11, Canadian Natural announced that it had entered into a partnership agreement with North West Upgrading Inc. to move forward with detailed engineering regarding the construction and operation of a bitumen refinery near Redwater, Alberta. In addition, the partnership had entered into a 30 year fee-for-service agreement to process bitumen supplied by the Government of Alberta under the Bitumen Royalty In Kind initiative. Project development is dependent upon completion of detailed engineering and final project sanction by the partnership and its partners and approval of the final tolls. Board sanction is currently targeted for 2012. FINANCIAL REVIEW § The financial position of Canadian Natural remains strong as the Company continues to focus on capital allocation and the execution of implemented strategies. Canadian Natural’s credit facilities, its diverse asset base and related capital expenditure programs, and commodity hedging policy all support a flexible financial position and provide the right financial resources for the short, mid and long term. Supporting this are: — A large and diverse asset base spread over various commodity types; average production amounted to 598,526 BOE/d in 2011 and over 96% of production was located in G8 countries. — A strong balance sheet with debt to book capitalization of 27% and debt to EBITDA of 1.1 times. At December 31, 2011 long-term debt amounted to $8.6 billion compared with $8.5 billion at December 31, 2010. Canadian Natural Resources Limited 9 — Canadian Natural maintained significant financial stability and increased liquidity in 2011, exiting the year with approximately $3.8 billion in available unused bank lines. In Q4/11, the Company issued US$1 billion of debt securities comprised of 3 and 10 year unsecured notes at 1.45% and 3.45% respectively. Proceeds from these securities were used to repay bank indebtedness. The 10 year unsecured notes were subsequently swapped to a Canadian obligation at 3.96%. — Standard and Poor’s Financial Services LLC upgraded the Company’s unsecured credit rating to BBB+ (Stable outlook) from BBB (Positive outlook) in 2011. — Canadian Natural’s commodity hedging program protects investment returns, ensures ongoing balance sheet strength and supports the Company’s cash flow for its capital expenditures programs. The Company has hedged approximately 40% of its forecasted 2012 crude oil volumes through a combination of puts and collars. — In 2011, the Canadian Natural acquired 3.071 million common shares at an average cost of $33.68/share under the Company’s Normal Course Issuer Bid. — Canadian Natural has increased its cash dividend on common shares for the twelfth year in a row. In 2012, the quarterly dividend on common shares will increase by approximately 17% from $0.09 to $0.105 per common share, payable April 1, 2012. The dividend increase represents a 21% CAGR since the Company first paid a dividend in 2001. OUTLOOK The Company forecasts 2012 production levels before royalties to average between 1,247 and 1,297 MMcf/d of natural gas and between 440,000 and 480,000 bbl/d of crude oil and NGLs. Q1/12 production guidance before royalties is forecast to average between 1,300 and 1,320 MMcf/d of natural gas and between 367,000 and 400,000 bbl/d of crude oil and NGLs. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company’s website at www.cnrl.com. 10 Canadian Natural Resources Limited YEAR-END RESERVES Determination of Reserves For the year ended December 31, 2011 the Company retained Independent Qualified Reserves Evaluators (“Evaluators”), Sproule Associates Limited (“Sproule”) and GLJ Petroleum Consultants Ltd. (“GLJ”), to evaluate and review all of the Company’s proved and proved plus probable reserves. Sproule evaluated the Company’s North America and International crude oil, bitumen, natural gas and NGL reserves. GLJ evaluated the Company’s Horizon synthetic crude oil reserves. The Evaluators conducted the evaluation and review in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”). The reserves disclosure is presented in accordance with NI 51-101 requirements using forecast prices and escalated costs. The Reserves Committee of the Company’s Board of Directors has met with and carried out independent due diligence procedures with the Evaluators as to the Company’s reserves. Corporate Total § Company Gross proved crude oil, SCO, bitumen and NGL reserves increased 8% to 4.09 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.45 Tcf. Total proved reserves increased 7% to 4.83 billion BOE. § Company Gross proved plus probable crude oil, SCO, bitumen and NGL reserves increased 10% to 6.52 billion barrels. Company Gross proved plus probable natural gas reserves increased 6% to 6.10 Tcf. Total proved plus probable reserves increased 9% to 7.54 billion BOE. § Company Gross proved reserve additions, including acquisitions, were 437 million barrels of crude oil, SCO, bitumen and NGL and 644 billion cubic feet of natural gas for 545 million BOE. The total proved reserve replacement ratio was 249%. The total proved reserve life index is 21.4 years. § Company Gross proved plus probable reserve additions, including acquisitions, were 722 million barrels of crude oil, bitumen, SCO and NGL and 793 billion cubic feet of natural gas for 855 million BOE. The total proved plus probable reserve replacement ratio was 390%. The total proved plus probable reserve life index is 33.3 years. § Proved undeveloped crude oil, SCO, bitumen and NGL reserves accounted for 29% of the corporate total proved reserves and proved undeveloped natural gas reserves accounted for 4% of the corporate total proved reserves. North America Exploration and Production § North America Company Gross proved crude oil, bitumen and NGL reserves increased 10% to 1.63 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.27 Tcf. Total proved BOE increased 8% to 2.35 billion barrels. § North America Company Gross proved plus probable crude oil, bitumen and NGL reserves increased 6% to 2.65 billion barrels. Company Gross proved plus probable natural gas reserves increased 6% to 5.84 Tcf. Total proved plus probable BOE increased 6% to 3.63 billion barrels. § North America Company Gross proved reserve additions, including acquisitions, were 251 million barrels of crude oil, bitumen and NGL and 623 billion cubic feet of natural gas for 355 million BOE. The total proved reserve replacement ratio is 194%. The total proved reserve life index in 13.9 years. § Proved undeveloped crude oil, bitumen and NGL reserves accounted for 39% of the North America total proved reserves and proved undeveloped natural gas reserves accounted for 8% of the North America total proved reserves. § Pelican Lake heavy crude oil Company Gross proved reserves increased 15% to 276 million barrels due to continued expansion and improved performance from the polymer flood project. Proved reserve additions were 51 million barrels. § Thermal oil Company Gross proved reserves increased 6% to 974 million barrels primarily due to category transfers from probable undeveloped to proved undeveloped at Kirby North and new proved undeveloped additions at Primrose. Proved reserve additions were 91 million barrels. North America Oil Sands Mining and Upgrading § Company Gross proved synthetic crude oil reserves increased 10% to 2.12 billion barrels and proved plus probable reserves increased 16% to 3.36 billion barrels. § Proved reserve additions were 202 million barrels primarily due to additional stratigraphic wells drilled in the north pit. Probable reserve additions were 280 million barrels from expansion of the north pit. International Exploration and Production § North Sea Company Gross proved reserves decreased 8% to 244 million barrels of oil equivalent due to cancellation of the Company’s activity in response to the changes in the UK fiscal structure. North Sea Company Gross proved plus probable reserves are 371 million barrels of oil equivalent. § Offshore Africa Company Gross proved reserves decreased 9% to 123 million barrels of oil equivalent due to production and technical revisions. Offshore Africa Company Gross proved plus probable reserves are 187 million barrels of oil equivalent. Canadian Natural Resources Limited 11 Summary of Company Gross Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2011 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 94 76 56 Developed Non-Producing 3 20 1 71 - 2 Undeveloped 17 79 71 37 Total Proved 95 Probable 41 74 39 Total Proved plus Probable North Sea Proved Developed Producing 59 7 60 Developed Non-Producing 13 56 22 Undeveloped 35 Total Proved 98 Probable 36 Total Proved plus Probable Offshore Africa Proved Developed Producing 73 74 85 Developed Non-Producing - - - Undeveloped 36 9 38 Total Proved 83 Probable 56 46 64 Total Proved plus Probable Total Company Proved Developed Producing 76 56 Developed Non-Producing 16 20 1 71 - 2 Undeveloped 79 71 37 Total Proved 95 Probable 74 39 Total Proved plus Probable 12 Canadian Natural Resources Limited Summary of Company Net Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2011 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 79 63 39 Developed Non-Producing 3 17 1 51 - 2 98 Undeveloped 14 68 54 29 Total Proved 96 70 Probable 34 59 78 29 Total Proved plus Probable 99 North Sea Proved Developed Producing 59 7 60 Developed Non-Producing 13 56 22 Undeveloped 35 Total Proved 98 Probable 36 Total Proved plus Probable Offshore Africa Proved Developed Producing 60 47 68 Developed Non-Producing - - - Undeveloped 27 7 28 Total Proved 87 54 96 Probable 44 29 49 Total Proved plus Probable 83 Total Company Proved Developed Producing 63 39 Developed Non-Producing 16 17 1 51 - 2 Undeveloped 68 54 29 Total Proved 70 Probable 59 78 29 Total Proved plus Probable 99 Canadian Natural Resources Limited 13 Reconciliation of Company Gross Reserves by Product As of December 31, 2011 Forecast Prices and Costs PROVED North America Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE December 31, 2010 63 Discoveries - 1 - - - 7 - 2 Extensions 7 47 8 20 - 18 Infill Drilling 6 8 - 2 - 55 3 28 Improved Recovery - 1 - 1 Acquisitions 2 - 7 81 Dispositions - Economic Factors - 4 ) (1 ) ) Technical Revisions 2 (4 ) 43 69 86 12 Production ) (7 ) ) December 31, 2011 95 North Sea December 31, 2010 78 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors 28 3 29 Technical Revisions ) 20 ) Production ) (3 ) ) December 31, 2011 98 Offshore Africa December 31, 2010 92 Discoveries - - - Extensions - - - Infill Drilling 2 - 2 Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions (5
